DETAILED ACTION
This action is in response to the submission filed on 9/17/2020.  Claims 1-17 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
	


Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claim 1 recites “Computer-implemented method” which should be “A computer-implemented method...”
Claims 2-14 should recite “The computer-implemented method according to…:
Claim 15 recites “Computer system for” which should be “A computer system for…”
Claim 16 recites “Computer program product for” which should be “A computer program product”. 
Claim 17 recites “Data structure for” which should be “A data structure for…”
Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following is to be considered exemplary of the issues present, as some issues may have been missed. Applicant is encouraged to thoroughly review the claim set. 
Claims 1, 15 and 16 recite “suggesting via a visualization means”. The term “suggesting” in claims 1, 15 and 16  a relative term which renders the claim indefinite. The term “suggesting” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unknown what would be required for a computer aided design model to “suggest” something. 
Claim 4, lines 8-9 and claim 5 lines 2-3 recites “whereby all pairs of solids of the N target solids comprise a distance equal to or smaller than said detail size”. It is unknown how pairs of solids could possibly “comprise a distance”. A distance is the space between two or more objects, therefore it is unclear what the distance is between. For the purposes of examination, the claim is interpreted to merely mean that there are two solids connected by a detail. 
Claim 5 recites “if the solids represented by the two nodes comprise a distance smaller than…” It is unknown how pairs of solids could possibly “comprise a distance”. A distance is the space between two or more objects, therefore it is unclear what the distance is between. For the purposes of examination, the claim is interpreted to merely mean that there are two solids connected by a detail. 
Claim 8, lines 4-5 recites “the corresponding volume” which lacks antecedent support. 
Claim 9 recites “wherein each base solid intersects the surface of the detail volume… a corresponding intersection curve of the surface of the adapted base solid with the surface of the adapted detail volume is mapped via said spatial transformation onto a corresponding target solid, whereby the mapped intersection curve geometrically coincides with the surface of the target solid”. This is unclear. If a base solid is a beam, and the detail is a bolt, as suggested by the specification, it is unknown why the intersection between the two would be a “intersection curve”. For the purposes of examination, the claim is interpreted to mean that the portion of the detail that touches the portion of the base solid is round because a detail like a bolt would be round. 
Claim 10, lines 1-2 recites “wherein the detail comprises zero, one or more detail objects, wherein obtaining said detail volume comprises…”. It is unclear how there can be a detail volume, if zero is an option for number of details. For the purposes of examination, the claim is interpreted to required at least one detail object. 
Claim 10 recites “the directed bounding boxes” which was previously a single bounding box, and lacks antecedent support. Claim 10 also states “determining an intersection of the directed bounding boxes; and obtaining said detail volume based on said intersection”. This is unclear. An intersection is a cross between two things. It is unknown what the bounding boxes are intersecting with if it is surrounding the details and bases. It is unknown why having a bounding box could be related to obtaining the detail volume that was already within the bounding box. For the purposes of examination, the claim is interpreted to merely mean that a bounding box encompasses the assembly of bases and details
Claims 11 and 17 recites “a detail, wherein the detail comprises zero, one or more detail objects”. The claim then continues to state “the detail…”. It is unclear how there can be a detail, if zero is an option for number of details. The claim then states “a detail annotation, comprising”. Again, it is unclear how there can be a detail annotation if there is no detail. The claim then states “an identification of the zero, one or more detail objects”. It is unclear how there can be an identification of zero detail objects. Accordingly, for the purposes of examination, the claim is interpreted to merely require a computer aided design model, with N base solids. 
Claim 13 recites “the central axes” which was previously only “a central axis”, therefore it lacks antecedent basis. Claim 13 also recites “wherein the reference parametrization comprises an angle parameter”. “Parametrization” is a verb; therefore it is unclear how the verb of parametrizing something could comprises the noun of an angle parameter. For the purposes of examination, the claim is interpreted to merely mean that there is an angle between two solids. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Independent claim 15 is drawn to “Computer system for…”, without any hardware recited.  The system could be interpreted to comprise only software elements.  According to the current guidance, a system that qualifies as a patent eligible system under 35 USC 101 cannot consist only of software per se.  If the system consists only of software per se, the system is not a patent eligible under 35 USC 101. Because the instant claims could comprise software per se, the claims are being held as non-statutory under 35 USC 101.  
Independent claim 17 is drawn to “Data structure for…”, without any hardware recited.  The system could be interpreted to comprise only software elements.  According to the current guidance, a system that qualifies as a patent eligible system under 35 USC 101 cannot consist only of software per se.  If the system consists only of software per se, the system is not a patent eligible under 35 USC 101. Because the instant claims could comprise software per se, the claims are being held as non-statutory under 35 USC 101.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,761,266 (“Mangon”).
Regarding claim 17, Mangon teaches:
Data structure for detail adaptation and insertion in a computer-aided design model (note: language of the preamble carries little to no patentable weight; Mangon: Abstract), wherein the data structure is configured for representing: 

a detail computer-aided design model (Mangon: Abstract, Figure 1-8, 10-11), comprising: 

a detail, wherein the detail comprises zero, one or more detail objects (see rejection under 35 USC 112, the claim does not require detail objects; Mangon: Abstract, Figure 1-8, 10-11); 

N base solids at or near the detail, with N≥ 1 (Mangon: Abstract, Figure 1-8, 10-11, columns and beams); 

a detail annotation (see rejection under 35 USC 112, the claim does not require detail objects annotations if it does not require detail objects), comprising: 

an identification of the N base solids (Mangon: Fig. 2, “W14x43”; the beams and columns are identified by their dimensions); 

an identification of the zero, one or more detail objects (see rejection under 35 USC 112, the claim cannot identify detail objects if there are zero detail objects; Mangon: Figure 1-8, 10-11); and

zero, one, or more of: a solid type for each the base solids; a detail type; a detail volume encompassing the detail; a detail size; a parametrization; one or more constraints for the parametrization (the claim does not require any of these options; Mangon: Figure 1-8, 10-11).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0169135 (“Kumar”), provided by Applicant, in view of US 2014/0278274 (“Osher”), further in view of US 2005/0071135 (“Vredenburgh”).
Regarding claims 1, 15 and 16, Kumar teaches: 
obtaining, based on user input, from a reference computer-aided design model N base solids, wherein N≥1 (Kumar: para [0039], “Within an operating CAD user interface, a user manipulates a design to create and/or constrain parts, sub-assemblies, and assemblies as normal operation of CAD. Referring to FIG. 1, to begin replication the user selects 100 a seed instance of one or more parts or subassemblies. Selection may be done through normal user interface controls, such as mouse, touch, or other pointer control to select components present in the design. Selection may be made by directly selecting specific components, or creating a region such as a square, box, or free-form area to select all components within the region”; seeds are the base models); 

automatically obtaining a solid type for each base solid (Kumar: para [0047], “Referring also to FIG. 4, a complex piston subassembly may be mated to a first of multiple mounts on a crankshaft. The user may select piston subassembly 400 as the seed instance, and crankshaft instance 410 as the search scope”); 

automatically obtaining a reference parametrization for the base solids based on the solid types of the base solids, the reference parametrization comprising one or more parameters and associated initial parameter values for the base solids (Kumar: [0027] “Scope: the selection or group of selections within which the system analyzes geometric elements”; para [0045], “matching any size, type, or other configurable property with the properties in the seed instance”); 

automatically retrieving in a target computer-aided design model N target solids comprising properties compatible with the N base solids based on the reference parametrization (Kumar: Fig 1, “System analyses seed instances existing (seed) mates”; para [0040], “the CAD computation system analyzes 105 mates through which the seed instance is constrained to identify geometry elements outside of the seed instance. Mates identify constraints between multiple components which affect positioning, connection, and possible movement. They may be represented and tracked within the CAD computation system in various ways, but in such a fashion that the system can identify all mates for each component, and identification of each mate also identifies two components connected by the mate along with all configured constraints”); 


Kumar does not teach but Osher does teach:
automatically computing a spatial transformation and new parameter values for the reference parametrization which form a mapping between the base solids and the target solids (this limitation is interpreted to merely mean that one component is transformed to connect to the second component/target solid; para [0015] of the printed publication states that the transformation may include rotations, translations and reflections; Osher: para [0036], “Placement panel 310 specifies whether frame generation tool 112 should create frame members based on a user selecting edges from a solid model assembly or by specifying desired endpoints for a frame member. Profile orientation panel 315 allows the user to control the orientation of frame members 124 inserted into CAD model 120. As shown, profile orientation panel 315 includes an orientation view 320, a frame member profile 322, placement radio buttons 324, a vertical offset tool 325, a horizontal offset tool 330, a rotation offset tool 335, and a profile mirroring tool 326. Frame profile 322 displays a cross section of the frame member specified in selection panel 305. How frame members are oriented, relative to a given solid model assembly may be adjusted using the user interface tools shown in orientation panel 315,”; para [0037], “positioning of a frame member may be specified by selecting one of radio buttons 324. The base position may be offset in a horizontal direction using horizontal offset 330, in a vertical direction using vertical offset 325, rotated using rotation tool 336, or flipped using a mirror image button 326. Once a user has specified the desired properties and orientation for frame members 124, the user may confirm their selection using apply button 340. Thereafter, the user may place frame members in a CAD model using the selected placement method displayed in placement panel 310”; para [0021], “FIG. 8 illustrates three different end treatments that may be applied to two or more connected frame members, according to one embodiment of the invention”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kumar (directed computer aided design) with Osher (directed to spatial transformation) and arrived at computer aided design with spatial transformation. One of ordinary skill in the art would have been motivated to make such a combination for “automatically creating products representing arrangements for various environments” (Osher: para [0005]).

Kumar and Osher do not teach but Vredenburgh does teach:

obtaining, based on user input, from a reference computer-aided design model a detail (according to para [0017] of the printed publication, details can be joints or bolts; Vredenburgh: para [0110], “Subpart Collection--A collection of component parts”; para [ 0061], “a parent-child relationship (such as a nut and a bolt)”); 

automatically inserting, or suggesting via a visualization means the insertion of, an adapted detail at or near the target solids(see 112, it is unknown what it would mean to ‘suggest’; this limitation is interpreted to merely mean that the ‘detail’ is inserted and can be edited or modified; Vredenburgh: para [0139], “setting a part dimension”; para [0250], “Setting a part dimension typically involves setting the read-only status of the dimension to false, setting the system value for the dimension, and resetting the read-only status of the dimension to true (this is because all dimensions controlled by the knowledge management application are preferably maintained as read-only to prevent modification through the CAD system). A dimension is typically references by a string (e.g. D1@Sketch1)”; para [0230], “Inserting a library feature typically involves selecting the component to receive the feature, putting the component in "edit" mode, selecting the references required for insertion, and inserting the library feature”; para [0264], “Creating a component pattern typically involves selecting the parent assembly, putting the parent assembly in "edit" mode, selecting the component and the feature pattern, and inserting the feature pattern”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kumar and Osher (directed computer aided design) with Vredenburgh (directed to inserting details) and arrived at computer aided design with inserting details. One of ordinary skill in the art would have been motivated to make such a combination to “model a complex structure having a curved surface, view the structure at various angles, and calculate the surface area of the curved surface and the volume of the structure as a whole” (Vredenburgh: para [0002]).

Regarding claim 2, Kumar, Osher and Vredenburgh teach:
Computer-implemented method according to claim 1, wherein the step of retrieving in a target computer-aided design model N target solids comprising properties compatible with the N base solids based on the reference parametrization is the steps of:

automatically retrieving N target solids in the target computer-aided design model (Kumar: para [0039], “Within an operating CAD user interface, a user manipulates a design to create and/or constrain parts, sub-assemblies, and assemblies as normal operation of CAD. Referring to FIG. 1, to begin replication the user selects 100 a seed instance of one or more parts or subassemblies. Selection may be done through normal user interface controls, such as mouse, touch, or other pointer control to select components present in the design. Selection may be made by directly selecting specific components, or creating a region such as a square, box, or free-form area to select all components within the region”; para [0045], “As the CAD computation system identifies matches within the search scope, it keeps 140 a count of all matches as a total replication count and retains references to each matched face or edge. The system next creates 145 new instances of all instances in the seed equal to the replication count, matching any size, type, or other configurable property with the properties in the seed instance. For each new copy of the seed, a new mate is created (one mate for each match found), with the mate linking the new copy and a found match with constraints equivalent to the constraints of the mate from the seed”; Figure 1); 

automatically verifying that the N target solids comprise properties compatible with the N base solids, comprising the steps of: obtaining a solid type for each target solid; obtaining a target parametrization for the target solids based on the solid types of the target solids, the target parametrization comprising one or more parameters and associated target parameter values for the target solids;  verifying compatibility of the reference and target parametrizations, wherein said spatial transformation and/or said new parameter values are computed based on the target parameter values (limitations are interpreted to merely mean that there is a solid that is compatible with the base solid, and the transformation is done such that the two solids are compatible; Kumar: Fig 1, “System analyses seed instances existing (seed) mates”; para [0040], “the CAD computation system analyzes 105 mates through which the seed instance is constrained to identify geometry elements outside of the seed instance. Mates identify constraints between multiple components which affect positioning, connection, and possible movement. They may be represented and tracked within the CAD computation system in various ways, but in such a fashion that the system can identify all mates for each component, and identification of each mate also identifies two components connected by the mate along with all configured constraints”; para [0045], “As the CAD computation system identifies matches within the search scope, it keeps 140 a count of all matches as a total replication count and retains references to each matched face or edge. The system next creates 145 new instances of all instances in the seed equal to the replication count, matching any size, type, or other configurable property with the properties in the seed instance. For each new copy of the seed, a new mate is created (one mate for each match found), with the mate linking the new copy and a found match with constraints equivalent to the constraints of the mate from the seed”).

Regarding claim 3, Kumar, Osher and Vredenburgh teach:
Computer-implemented method according to claim 2, wherein the detail comprises zero, one or more detail objects, wherein the method comprises the steps of: 

adding automatically and/or based on user input one or more constraints to the reference parametrization, wherein a constraint expresses a link between parts of the base solids and the detail objects (Kumar: para [0045], “As the CAD computation system identifies matches within the search scope, it keeps 140 a count of all matches as a total replication count and retains references to each matched face or edge. The system next creates 145 new instances of all instances in the seed equal to the replication count, matching any size, type, or other configurable property with the properties in the seed instance. For each new copy of the seed, a new mate is created (one mate for each match found), with the mate linking the new copy and a found match with constraints equivalent to the constraints of the mate from the seed”); 


Kumar does not teach but Osher does teach:
automatically obtaining via a constraint solver new parameter values for the reference parametrization based on said one or more constraints for the reference parametrization and the target parameter values (this limitation is interpreted to merely mean that one component is transformed to connect to the second component/target solid; para [0015] of the printed publication states that the transformation may include rotations, translations and reflections; Osher: para [0036], “Placement panel 310 specifies whether frame generation tool 112 should create frame members based on a user selecting edges from a solid model assembly or by specifying desired endpoints for a frame member. Profile orientation panel 315 allows the user to control the orientation of frame members 124 inserted into CAD model 120. As shown, profile orientation panel 315 includes an orientation view 320, a frame member profile 322, placement radio buttons 324, a vertical offset tool 325, a horizontal offset tool 330, a rotation offset tool 335, and a profile mirroring tool 326. Frame profile 322 displays a cross section of the frame member specified in selection panel 305. How frame members are oriented, relative to a given solid model assembly may be adjusted using the user interface tools shown in orientation panel 315,”; para [0037], “positioning of a frame member may be specified by selecting one of radio buttons 324. The base position may be offset in a horizontal direction using horizontal offset 330, in a vertical direction using vertical offset 325, rotated using rotation tool 336, or flipped using a mirror image button 326. Once a user has specified the desired properties and orientation for frame members 124, the user may confirm their selection using apply button 340. Thereafter, the user may place frame members in a CAD model using the selected placement method displayed in placement panel 310”; para [0021], “FIG. 8 illustrates three different end treatments that may be applied to two or more connected frame members, according to one embodiment of the invention”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kumar (directed computer aided design) with Osher (directed to spatial transformation) and arrived at computer aided design with spatial transformation. One of ordinary skill in the art would have been motivated to make such a combination for “automatically creating products representing arrangements for various environments” (Osher: para [0005]).

Regarding claim 4, Kumar teaches:
Computer-implemented method according to claim 1, wherein N≥ 2, wherein the step of retrieving in a target computer-aided design model N target solids comprising properties compatible with the N base solids based on the reference parametrization is the steps of: 

automatically retrieving N target solids in the target computer-aided design model, comprising the steps of: searching for N target solids in the target computer-aided design model, whereby all pairs of solids of the N target solids comprise a distance equal to or smaller than said detail size; automatically verifying that the N target solids comprise properties compatible with the N base solids based on the reference parametrization (Kumar: Fig 1, “System analyses seed instances existing (seed) mates”; para [0040], “the CAD computation system analyzes 105 mates through which the seed instance is constrained to identify geometry elements outside of the seed instance. Mates identify constraints between multiple components which affect positioning, connection, and possible movement. They may be represented and tracked within the CAD computation system in various ways, but in such a fashion that the system can identify all mates for each component, and identification of each mate also identifies two components connected by the mate along with all configured constraints”; para [0027] “Scope: the selection or group of selections within which the system analyzes geometric elements”; para [0045], “matching any size, type, or other configurable property with the properties in the seed instance”).

Kumar and Osher do not teach but Vredenburgh does teach:
obtaining a detail size for the detail (Vredenburgh: para [0139], “setting a part dimension”; para [0250], “Setting a part dimension typically involves setting the read-only status of the dimension to false, setting the system value for the dimension, and resetting the read-only status of the dimension to true (this is because all dimensions controlled by the knowledge management application are preferably maintained as read-only to prevent modification through the CAD system). A dimension is typically references by a string (e.g. D1@Sketch1)”; para [0230], “Inserting a library feature typically involves selecting the component to receive the feature, putting the component in "edit" mode, selecting the references required for insertion, and inserting the library feature”; para [0264], “Creating a component pattern typically involves selecting the parent assembly, putting the parent assembly in "edit" mode, selecting the component and the feature pattern, and inserting the feature pattern”;

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kumar and Osher (directed computer aided design) with Vredenburgh (directed to inserting details) and arrived at computer aided design with inserting details. One of ordinary skill in the art would have been motivated to make such a combination to “model a complex structure having a curved surface, view the structure at various angles, and calculate the surface area of the curved surface and the volume of the structure as a whole” (Vredenburgh: para [0002]).

Regarding claim 5, Kumar, Osher  and Vredenburgh teach:
Computer-implemented method according to claim 4, wherein the step of searching for N target solids in the target computer-aided design model, whereby all pairs of solids of the N target solids comprise a distance equal to or smaller than said detail size comprises the steps of (see rejection under 35 USC 112): 

constructing a proximity graph comprising nodes and edges, wherein a node represents a solid of the target computer-aided design model, wherein an edge interconnects two nodes if the solids represented by the two nodes comprise a distance smaller than said detail size; identifying a clique of size N in said proximity graph, a clique in a graph being a set of completely interconnected nodes (this claim is interpreted to merely mean that an assembly of solids and details is a “graph” of interconnected nodes; (Kumar: para [0039], “Within an operating CAD user interface, a user manipulates a design to create and/or constrain parts, sub-assemblies, and assemblies as normal operation of CAD. Referring to FIG. 1, to begin replication the user selects 100 a seed instance of one or more parts or subassemblies. Selection may be done through normal user interface controls, such as mouse, touch, or other pointer control to select components present in the design. Selection may be made by directly selecting specific components, or creating a region such as a square, box, or free-form area to select all components within the region”; Figure 5).

Regarding claim 6, Kumar, Osher, and Vredenburgh teach:
Computer-implemented method according to claim 1, wherein the step of automatically retrieving N target solids in the target computer-aided design model comprises the step of automatically pre-filtering solids of the target computer-aided design model based on solid type compatibility with at least one of the base solids (Kumar: Figure 1, “System analyzes seed instances’ existing (seed) mates” 105).

Regarding claim 7, Kumar teaches:
Computer-implemented method according to claim 1, wherein the step of automatically computing a spatial transformation and new parameter values for the reference parametrization which form a mapping between the base solids and the target solids is the steps of: 

determining a one-to-one correspondence between the base solids and target solids based on compatibility of solid type (Kumar: Figure 1, “System analyzes seed instances’ existing (seed) mates” 105; the existing seed mates are the 1-1 correspondence between base and target solids, with the seed being the base and the seed mate as the target solid) , one or more geometric properties and/or one or more relative geometric properties of the base solids and target solids; 

Kumar does not teach but Osher does teach:

either: determining a point and direction for each base solid; computing the spatial transformation as an iterative sequence of partial transformations, wherein each partial transformation maps the point and direction of a base solid onto a corresponding point and direction of the corresponding target solid; or: 

determining a reference center point for the base solids and a target center point for the target solids; computing the spatial transformation, wherein the spatial transformation comprises a mapping between the reference and target center points and a rotation (this limitation is interpreted to merely mean that one component is transformed/rotated to connect to the second component/target solid; para [0015] of the printed publication states that the transformation may include rotations, translations and reflections; Osher: para [0036], “Placement panel 310 specifies whether frame generation tool 112 should create frame members based on a user selecting edges from a solid model assembly or by specifying desired endpoints for a frame member. Profile orientation panel 315 allows the user to control the orientation of frame members 124 inserted into CAD model 120. As shown, profile orientation panel 315 includes an orientation view 320, a frame member profile 322, placement radio buttons 324, a vertical offset tool 325, a horizontal offset tool 330, a rotation offset tool 335, and a profile mirroring tool 326. Frame profile 322 displays a cross section of the frame member specified in selection panel 305. How frame members are oriented, relative to a given solid model assembly may be adjusted using the user interface tools shown in orientation panel 315,”; para [0037], “positioning of a frame member may be specified by selecting one of radio buttons 324. The base position may be offset in a horizontal direction using horizontal offset 330, in a vertical direction using vertical offset 325, rotated using rotation tool 336, or flipped using a mirror image button 326. Once a user has specified the desired properties and orientation for frame members 124, the user may confirm their selection using apply button 340. Thereafter, the user may place frame members in a CAD model using the selected placement method displayed in placement panel 310”; para [0021], “FIG. 8 illustrates three different end treatments that may be applied to two or more connected frame members, according to one embodiment of the invention”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kumar (directed computer aided design) with Osher (directed to spatial transformation) and arrived at computer aided design with spatial transformation. One of ordinary skill in the art would have been motivated to make such a combination for “automatically creating products representing arrangements for various environments” (Osher: para [0005]).

Regarding claim 8, Kumar and Osher do not teach but Vredenburgh does teach:
Computer-implemented method according to claim 1, wherein the method comprises the step of automatically obtaining a detail volume, wherein the detail volume encompasses the detail, wherein said adapted detail is an adapted detail volume, which is automatically inserted or for which the insertion is automatically suggested, to replace the corresponding volume at or near the target solids, wherein the adapted detail volume is based on the detail volume, the spatial transformation and the new parameter values (Vredenburgh: para [0110], “Subpart Collection--A collection of component parts”; para [ 0061], “a parent-child relationship (such as a nut and a bolt)”; Vredenburgh: para [0139], “setting a part dimension”; para [0250], “Setting a part dimension typically involves setting the read-only status of the dimension to false, setting the system value for the dimension, and resetting the read-only status of the dimension to true (this is because all dimensions controlled by the knowledge management application are preferably maintained as read-only to prevent modification through the CAD system). A dimension is typically references by a string (e.g. D1@Sketch1)”; para [0230], “Inserting a library feature typically involves selecting the component to receive the feature, putting the component in "edit" mode, selecting the references required for insertion, and inserting the library feature”; para [0264], “Creating a component pattern typically involves selecting the parent assembly, putting the parent assembly in "edit" mode, selecting the component and the feature pattern, and inserting the feature pattern”; the edited feature/adapted detail is inserted).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kumar and Osher (directed computer aided design) with Vredenburgh (directed to inserting details) and arrived at computer aided design with inserting details. One of ordinary skill in the art would have been motivated to make such a combination to “model a complex structure having a curved surface, view the structure at various angles, and calculate the surface area of the curved surface and the volume of the structure as a whole” (Vredenburgh: para [0002]).

Regarding claim 9, Kumar and Osher do not teach but Vredenburgh does teach:
Computer-implemented method according to claim 8, wherein the detail volume comprises a surface, wherein each base solid intersects the surface of the detail volume, wherein the new parameter values define adapted base solids and an adapted detail volume, wherein the method comprises the step of verifying that for each base solid, a corresponding intersection curve of the surface of the adapted base solid with the surface of the adapted detail volume is mapped via said spatial transformation onto a corresponding target solid, whereby the mapped intersection curve geometrically coincides with the surface of the target solid (see rejection under 35 USC; this limitation is interpreted to mean that a curved detail like a bolt touches the base solid/beam at its intersection point; Vredenburgh: para [0110], “Subpart Collection--A collection of component parts”; para [ 0061], “a parent-child relationship (such as a nut and a bolt)”; para [0139], “setting a part dimension”; para [0250], “Setting a part dimension typically involves setting the read-only status of the dimension to false, setting the system value for the dimension, and resetting the read-only status of the dimension to true (this is because all dimensions controlled by the knowledge management application are preferably maintained as read-only to prevent modification through the CAD system). A dimension is typically references by a string (e.g. D1@Sketch1)”; para [0230], “Inserting a library feature typically involves selecting the component to receive the feature, putting the component in "edit" mode, selecting the references required for insertion, and inserting the library feature”; para [0264], “Creating a component pattern typically involves selecting the parent assembly, putting the parent assembly in "edit" mode, selecting the component and the feature pattern, and inserting the feature pattern”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kumar and Osher (directed computer aided design) with Vredenburgh (directed to inserting details) and arrived at computer aided design with inserting details. One of ordinary skill in the art would have been motivated to make such a combination to “model a complex structure having a curved surface, view the structure at various angles, and calculate the surface area of the curved surface and the volume of the structure as a whole” (Vredenburgh: para [0002]).

Regarding claim 10, Kumar does not teach but Osher does teach:

determining for each base solid a directed bounding box encompassing said base solid, the detail objects, and the base detail parts; determining an intersection of the directed bounding boxes; and  obtaining said detail volume based on said intersection (see rejection under 35 USC 112; Osher: para [0066], “Each item may be represented by a set of bounding surfaces, which may be in the form of, for example, a rectangular bounding box, a convex hull, or other complex shapes. A "back" bounding surface is identified for every item. When determined from a configuration example, the back bounding surface is the one closest to a wall. Other surfaces are labeled as "non-back" bounding surfaces. The back bounding surface is used to define a reference plane for assigning other attributes. FIG. 7 illustrates an example of a television set, represented by a rectangular bounding box whose six bounding surfaces are labeled Surface 1 through Surface 6, where Surface 1 is the back bounding surface”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kumar (directed computer aided design) with Osher (directed to a bounding box) and arrived at computer aided design with a bounding box. One of ordinary skill in the art would have been motivated to make such a combination for “automatically creating products representing arrangements for various environments” (Osher: para [0005]).

Kumar and Osher do not teach but Vredenburgh does teach:
Computer-implemented method according to claim 8, wherein the detail comprises zero, one or more detail objects, wherein obtaining said detail volume comprises the steps of: determining for each base solid a base detail part (according to para [0017] of the printed publication, details can be joints or bolts; Vredenburgh: para [0110], “Subpart Collection--A collection of component parts”; para [ 0061], “a parent-child relationship (such as a nut and a bolt)”); 


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kumar and Osher (directed computer aided design) with Vredenburgh (directed to inserting details) and arrived at computer aided design with inserting details. One of ordinary skill in the art would have been motivated to make such a combination to “model a complex structure having a curved surface, view the structure at various angles, and calculate the surface area of the curved surface and the volume of the structure as a whole” (Vredenburgh: para [0002]).

Regarding claim 11, Kumar, Osher and Vredenburgh teach:
Computer-implemented method according to claim 1, wherein said step of obtaining the detail and base solids is the step of obtaining a detail configuration via user input (Kumar: para [0039], “Within an operating CAD user interface, a user manipulates a design to create and/or constrain parts, sub-assemblies, and assemblies as normal operation of CAD. Referring to FIG. 1, to begin replication the user selects 100 a seed instance of one or more parts or subassemblies. Selection may be done through normal user interface controls, such as mouse, touch, or other pointer control to select components present in the design. Selection may be made by directly selecting specific components, or creating a region such as a square, box, or free-form area to select all components within the region”; para [0047], “Referring also to FIG. 4, a complex piston subassembly may be mated to a first of multiple mounts on a crankshaft. The user may select piston subassembly 400 as the seed instance, and crankshaft instance 410 as the search scope”; seeds are the base models), wherein the detail configuration comprises: 

the reference computer-aided design model (Kumar: para [0039], “Within an operating CAD user interface, a user manipulates a design to create and/or constrain parts, sub-assemblies, and assemblies as normal operation of CAD. Referring to FIG. 1, to begin replication the user selects 100 a seed instance of one or more parts or subassemblies. Selection may be done through normal user interface controls, such as mouse, touch, or other pointer control to select components present in the design. Selection may be made by directly selecting specific components, or creating a region such as a square, box, or free-form area to select all components within the region”; para [0047], “Referring also to FIG. 4, a complex piston subassembly may be mated to a first of multiple mounts on a crankshaft. The user may select piston subassembly 400 as the seed instance, and crankshaft instance 410 as the search scope”; seeds are the base models), comprising: 

the detail, wherein the detail comprises zero, one or more detail objects; 

the N base solids at or near the detail, with N ≥1 (Kumar: para [0039], “Within an operating CAD user interface, a user manipulates a design to create and/or constrain parts, sub-assemblies, and assemblies as normal operation of CAD. Referring to FIG. 1, to begin replication the user selects 100 a seed instance of one or more parts or subassemblies. Selection may be done through normal user interface controls, such as mouse, touch, or other pointer control to select components present in the design. Selection may be made by directly selecting specific components, or creating a region such as a square, box, or free-form area to select all components within the region”; para [0047], “Referring also to FIG. 4, a complex piston subassembly may be mated to a first of multiple mounts on a crankshaft. The user may select piston subassembly 400 as the seed instance, and crankshaft instance 410 as the search scope”; seeds are the base models); 

a detail annotation, comprising: 

an identification of the N base solids (Kumar: para [0039], “Within an operating CAD user interface, a user manipulates a design to create and/or constrain parts, sub-assemblies, and assemblies as normal operation of CAD. Referring to FIG. 1, to begin replication the user selects 100 a seed instance of one or more parts or subassemblies. Selection may be done through normal user interface controls, such as mouse, touch, or other pointer control to select components present in the design. Selection may be made by directly selecting specific components, or creating a region such as a square, box, or free-form area to select all components within the region”; para [0047], “Referring also to FIG. 4, a complex piston subassembly may be mated to a first of multiple mounts on a crankshaft. The user may select piston subassembly 400 as the seed instance, and crankshaft instance 410 as the search scope”; seeds are the base models); 

an identification of the zero, one or more detail objects; and zero, one or more of the following: a solid type for one or more of the base solids; a detail type; a detail volume encompassing the detail; a detail size; a reference parametrization; one or more constraints for the reference parametrization.

Kumar and Osher do not teach but Vredenburgh does teach:
a detail annotation, comprising: an identification of the zero, one or more detail objects; and zero, one or more of the following: a solid type for one or more of the base solids; a detail type; a detail volume encompassing the detail; a detail size; a reference parametrization; one or more constraints for the reference parametrization (see rejection under 35 USC 112; the claim does not require any item listed here; Vredenburgh: Figures 5-18).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kumar and Osher (directed computer aided design) with Vredenburgh (directed to inserting details) and arrived at computer aided design with inserting details. One of ordinary skill in the art would have been motivated to make such a combination to “model a complex structure having a curved surface, view the structure at various angles, and calculate the surface area of the curved surface and the volume of the structure as a whole” (Vredenburgh: para [0002]).

Regarding claim 13, Kumar, Osher and Vredenburgh teaches:
Computer-implemented method according to claim 1, wherein N≥2, wherein the base solids comprise a central axis, wherein the reference parametrization comprises an angle parameter between the central axes of two base solids (Kumar: Figure 4).

Regarding claim 14, Kumar, Osher and Vredenburgh teaches:
Computer-implemented method according to claim 1, wherein: 

a parameter is a geometric parameter for a geometric property of a solid (Kumar: claim 6, “The method of claim 5, wherein identifying further comprises comparing geometric properties of faces within the search scope with geometric properties of the one or more mated geometric elements, wherein geometric properties include area, periphery, number of loops, number of edges, number of vertices, and surface type”) and/or a relative geometric parameter for a relative geometric property between two solids; and/or a solid type is one of linear, planar and compact.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over r US 2017/0169135 (“Kumar”), provided by Applicant, in view of US 2014/0278274 (“Osher”), further in view of US 2005/0071135 (“Vredenburgh”), further in view of US 2018/0300433 (“Maxam”).
Regarding claim 12, Kumar, Osher and Vredenburgh do not teach but Maxam does teach:
Computer-implemented method according to claim 1, wherein N≥2, wherein the base solids comprise multiple layers, wherein the reference parametrization comprises a thickness parameter for each layer of each base solid (Maxam: para [0031], “Each panel 5610a, 5610b can have one or more openings 5613 (e.g., slot openings, slits). In one embodiment, the openings 5613 extend completely through the thickness t of the panels 5610a, 5610b. In another embodiment, the openings 5613 extend partially through the thickness t of the panels 5610a, 5610b”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kumar, Osher and Vredenburgh (directed computer aided design) with Maxam (directed to a thickness parameter) and arrived at computer aided design with a thickness parameter. One of ordinary skill in the art would have been motivated to make such a combination to “to computer aided design systems and methods that facilitate the design of structures using predefined building modules and/or customized building modules”(Maxam: para [0005]).






Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 8645107 B2: Automatically adding constraints between entities in a subject computer-aided design (CAD) model of a real-world object includes storing information regarding CAD model entities and related constraints in a computer database in which the CAD model entities belong to one or more components of the subject CAD model or other CAD models.
US 20140379309 A1: The method involves analyzing a CAD model, searching for a first component that represents real-world object that is a fastener, and deriving information from the first component for use by the simulation process.
US 20080172207 A1: method for the semi-automated generation of frame structures in a computer-aided design (CAD) model. Advantageously, the disclosed method allows users to create a model of a frame structure directly from the geometry of an existing solid model assembly in a CAD model. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148